Citation Nr: 1621900	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  10-21 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the claim for service connection for a low back disorder.

In March 2015, the Board sought clarification as to whether the Veteran desired a Board hearing.  In correspondence received that same month he responded that he no longer wanted a hearing.  

In March 2015, the Board found that new and material evidence had been received to reopen the claim for service connection, and remanded the reopened claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has consistently asserted that he received treatment for his back while in service, specifically while stationed at Fort Wainwright, Alaska and Fort Bragg, North Carolina, and that his service treatment records are incomplete.  See Statement in Support of Claim received August 15, 2008 and Correspondence received August 21, 2015.  His representative noted that if the Veteran had received any inpatient treatment for his claimed low back disorder then the clinical records would be stored at the National Personnel Records Center (NPRC) under the name of the facility.  See Correspondence received January 5, 2015.  Since the Veteran asserts his records are incomplete, development should be undertaken to determine of any additional records are obtainable.

With regard to the prior remand, the Board noted the diagnoses of disc dehydration, degenerative disc disease, and hemangioma, and instructed the examiner to reconcile any conflicting findings.  The July 2015 VA examiner addressed the degenerative disc disease and hemangioma, but neglected to address disc dehydration.  In this response, the examination was noncompliant.  The clinician also found that the Veteran's hemangioma was a congenital defect versus a disease.  The Veteran's representative pointed out that no basis or explanation was provided as to how this determination was made.  This may also be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC regarding to obtain copies of any clinical inpatient records for the Veteran at Fort Wainwright, Alaska and Fort Bragg, North Carolina from 1974 and 1975.  If a negative response is received, contact the hospitals at each location for the same time period.  Any negative response should be included with the claims file and the Veteran should be notified.

2.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of his claimed low back disorder.  The electronic files (VBMS and Virtual VA) must be made available to and reviewed by the clinician; a notation to this effect must be in the report.  The examiner should obtain a history of the low back disorder from the Veteran and all findings should be fully reported.  

The clinician should then address the following:

a) Based on all of the available medical evidence and the Veteran's statements, identify all low back disorders found.  The clinician is advised that the medical evidence already contains diagnoses of disc dehydration, degenerative disc disease, and hemangioma, and that if any these disorders are not found on examination then he or she must specifically discuss this and reconcile any conflicting findings.

b) Indicate whether the hemangioma in one of his vertebral bodies represents a congenital defect (i.e., a structural or inherent abnormality which is more or less static in nature) or a congenital disease (i.e., a condition capable of improving or deteriorating).  The basis for that determination must be discussed.

c) If the hemangioma is a congenital defect, the examiner should explain how this determination was made and offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the defect was subject to superimposed disease or injury during service, resulting in a current disability, to include current degenerative or disc dehydration.

d) If instead the hemangioma is a congenital disease, the examiner should offer an opinion as to whether the disease (i) clearly and unmistakably existed prior to entry into service, and, if so (ii) whether the disease was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service.


e) For any disorder of the thoracolumbar spine determined not to be congenital, the examiner should offer an opinion as to whether it at least as likely as not had its onset in service, or is otherwise medically related to service.

f) In rendering these opinions, the examiner should consider that the Veteran is competent to report having had an incident in service involving a sharp pain when going up stairs and that he had many parachute jumps during the course of obtaining a parachute badge during service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Then undertake any additional development deemed necessary after the action requested above is completed, to include scheduling an examination if necessary.
 
4.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




